     Case 2:21-cv-00146-JAM-JDP Document 11 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                              Case No. 2:21-cv-00146-JAM-JDP (PC)
12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     DENYING MOTION TO PROCEED IN FORMA
13           v.                                      PAUPERIS AND REQUIRING PAYMENT OF
                                                     FILING FEE IN FULL WITHIN TWENTY-ONE
14    R. EHLERS,                                     DAYS
15                       Defendant.                  ECF No. 2
16                                                   OBJECTIONS DUE WITHIN 14 DAYS
17

18

19          Plaintiff, a state prisoner proceeding without counsel, has filed a complaint alleging

20   claims under 42 U.S.C. § 1983 together with an application to proceed in forma pauperis. ECF

21   No. 1 & 2. In an order filed March 15, 2021, I observed that it appeared that plaintiff is

22   prohibited from proceeding in forma pauperis because he has previously had three actions

23   dismissed for failure to state a claim. ECF No. 7; 28 U.S.C. § 1915(g). I noted that plaintiff

24   would still be permitted to proceed in forma pauperis if his complaint alleged that he is in

25   imminent danger of serious physical injury. But because the complaint’s allegations—which are

26   based on a discrete event occurring in the past—did not show him to be in imminent danger, I

27   ordered him to show cause within twenty-one days why, in spite of his “three-striker” status, he

28   should be allowed to proceed in form pauperis. ECF No. 8. I also warned plaintiff that failure to
                                                       1
     Case 2:21-cv-00146-JAM-JDP Document 11 Filed 08/16/21 Page 2 of 3


 1   provide an adequate justification for being allowed to proceed in forma pauperis would result in a

 2   recommendation that his application be denied.

 3            Plaintiff subsequently filed a motion for appointment of counsel. ECF No. 9. On May 5,

 4   2021, I denied that motion but granted him until May 27, 2021 to show cause why he should be

 5   allowed to proceed in forma pauperis. ECF No. 10. The deadline has passed, and plaintiff has

 6   not responded to either the March 15 order or the May 5 order.

 7            Accordingly, it is RECOMMENDED that:

 8            1. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, be denied for the

 9   reasons set forth in the March 15, 2021 order.

10            2. Plaintiff be ordered to pay the $402 filing fee within twenty-one days of any order

11   adopting these findings and recommendations.

12            3. If plaintiff fails to pay the $402 filing fee within twenty-one days of any order adopting

13   these findings and recommendations, this action be dismissed without prejudice.

14            These findings and recommendations are submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

16   after being served with these findings and recommendations, any party may file written

17   objections with the court and serve a copy on all parties. Such a document should be captioned

18   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

19   within the specified time may waive the right to appeal the District Court’s order. Turner v.

20   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21
     IT IS SO ORDERED.
22

23
     Dated:      August 13, 2021
24                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
     Case 2:21-cv-00146-JAM-JDP Document 11 Filed 08/16/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
